DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the 11/9/21 restriction in the reply filed on 5/27/22 is acknowledged.  The traversal is on the ground(s) that Group I, i.e. claim 1, does not even recite brazing.  This is not found persuasive because Group I is not limited to claim 1 and claims 3 and 17 recite brazing.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the 5/10/22 restriction in the reply filed on 5/27/22 is acknowledged.  The traversal is on the ground(s) that “the process of Group I can be used with the process of Group II”.  This is not found persuasive because Group II is “A method for operating a plate heat exchanger” while Group I is “A method for producing a plate heat exchanger” thus, one cannot operate what is not yet produced.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6  “groove (is“ should be “groove is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the parting plate”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a parting plate”.  It is unclear as to if this plate is to be in addition to the sheets or is one of the sheets.  For the purpose of this examination, this limitation will be interpreted as being one of the sheets.
Claims 3 and 17 recite “a material bonding manner”.  It is unclear if this is the same manner as that recited in claim 1.  For the purpose of this examination, this limitation will be interpreted as being the same.
The term “thin” in claim 7 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the degree to which the wall must be thin cannot be ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (US 3,830,622) in view of FLuggen et al. (US 2015/0241141 A1) and rheat, “RTD – PT100”.
Regarding claim 1, Hosoi teaches:
A method for producing a heat exchanger  [1:50-59, and claim 1], said method comprising: 
introducing at least one thermocouple and/or measuring resistor element into a body [inner thermometer (3x) is inserted into the center of a body; 3:26-40 and figure 1A], and 
arranging and connecting components to one another in a material-bonding manner [the components for the heat exchanger are vacuum brazed; 6:18-23].
Hosoi does not teach:
the heat exchanger is a plate a plate heat exchanger with a multiplicity of parting sheets and a multiplicity of fins, a fin being respectively arranged between two neighboring parting sheets;
introducing at least one capillary with at least one thermocouple and/or measuring resistor element into at least one parting sheet of the multiplicity of parting sheets, and 
arranging and connecting the parting plates and fins so that in each case a parting plate and a fin are alternately arranged and are connected to one another in a material-bonding manner.
Concerning the parting plates and fins: 
FLuggen teaches a plate heat exchanger comprising a multiplicity of parting sheets and a multiplicity of fins with one of the fins being respectively arranged between two neighboring parting sheets; 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any heat exchanger, including the FLuggen plate heat exchanger, could be brazed in the Hosoi method, minus any unexpected results.
Concerning the capillary with the thermocouple and/or measuring resistor element: 
Note that the applicant states the PT100 or PT1000 thermometers are known; 0011.
Even so, rheat teaches RTD-PT100 have elements housed in protective probes, i.e. metallic housings, wherein the housings are made of two different portions the part that is inserted, which is a thin wall sheath covering the actual sensing elements, and the part that lies outside and connects the detector to the controller.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any temperature detecting means, including PT100/1000 detectors, as inner thermometer (3x), minus any unexpected results.  One would have been motivated to us a PT100/1000 detector because they are extremely well-known and available.   
Concerning the insertion of the capillary into the parting sheet:
FLuggen teaches groove (11) is machined into plate (10) to accommodate optical waveguide (30), which is used to determine the temperature of the heat exchanger; 0036, 0039, figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the FLuggen groove concept into Hosoi in order to be able to place the rheat PT-100 detector or any known PT100/1000 detector into the interior of the heat exchanger.   
Regarding claim 2, Hosoi teaches:
further comprising recording temperature values by the at least one thermocouple and/or the measuring resistor element in the at least one capillary during the material-bonding connection [6:44-62; note that the capillary is addressed in the rejection  of claim 1].
Regarding claim 3, Hosoi teaches:
wherein the parting sheets and the fins are respectively connected to one another in a material-bonding manner by a brazing process [5:56-67; note that parting sheets and fins are addressed in the rejection of claim 1].
Regarding claim 4, this claim is addressed in the rejection of claim 1:
wherein the at least one capillary is introduced into a groove in the at least one parting sheet.
Regarding claim 6, this claim is addressed in the rejection of claim 1:
wherein the at least one capillary is introduced into a groove in the at least one parting sheet, and the groove is introduced into at least one of the two adjacent surfaces of the first and second part- sheets.
Regarding claim 7, this claim is addressed in the rejection of claim 1:
wherein the at least one capillary is formed with a thin wall in a first portion, lying inside the at least one parting sheet, and/or wherein the at least one capillary is encapsulated in metal in a second portion, lying outside the at least one parting sheet.
Regarding claim 8, Hosoi does not teach:
wherein the at least one capillary is brought out from a process chamber in which the material-bonding connection is carried out.
FLuggen teaches leaving the optical waveguide in after brazing in order to detect the temperature of the heat exchanger during use; 0004, 0039.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the detector and the heat exchanger from the furnace together due to safety concerns or to let the detector to remain as a part of the heat exchanger in order to determine the temperature of the heat exchanger during use.   
Regarding claim 17, this claim is addressed in the rejection of claim 1:
wherein the parting sheets and the fins are respectively connected to one another in a material-bonding manner by a vacuum brazing process.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (US 3,830,622) in view of FLuggen et al. (US 2015/0241141 A1) and rheat, “RTD – PT100” as applied to claim 1 above, and further in view of Fujita et al. (JP 2014-169809 A).
Regarding claim 5, Hosoi does not teach:
wherein the at least one parting sheet is formed from a first part-sheet and a second part-sheet with surfaces adjacent to one another.
Fujita teaches a joint design wherein tube plate (23) is divided into two portions (2312, 2311) in order to form groove (238 so that pipe (235) may be disposed within; figure 7c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any joint design could be used to form the groove, including that of Fujita, in order to encapsulate/isolate the capillary, minus any unexpected results.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735